Citation Nr: 1328295	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  10-13 593 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1982 to July 1986.
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Chicago, 
Illinois RO.  In September 2012, a Travel Board hearing was 
held before the undersigned Veterans Law Judge; a transcript 
of the hearing is included in the claims file.  At the 
hearing, the Veteran submitted additional evidence 
accompanied by a waiver of initial RO consideration.

The Board notes that this matter was remanded by a different 
Veterans Law Judge, before whom the Veteran testified in a 
May 2009 hearing.  However, in the May 2009 hearing s that 
Veterans Law Judge did not take testimony on the matter of 
entitlement to a TDIU rating (At that time, the Veteran had 
not yet filed a notice of disagreement with the May 2008 
rating decision, and the matter of entitlement to TDIU was 
not before the Board.).  

The issues of service connection for a cognitive disability, 
migraine headaches, and for gastroesophageal reflux disease 
(GERD) as secondary to fibromyalgia, as well as entitlement 
to separate (from the rating for fibromyalgia) ratings for 
neck and low back disabilities, have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

The Veteran's service connected disabilities include: 
fibromyalgia, rated 40 percent; and depression as secondary 
to fibromyalgia, rated 20 percent.  Her combined rating for 
service connected disabilities is 50 percent.
At the September 2012 Travel Board hearing, the Veteran 
testified that her service-connected fibromyalgia impacts on 
numerous facets of her life and has done so since 
approximately 2001.  She testified that since July 2003 she 
has been receiving Social Security Administration disability 
benefits for fibromyalgia, depression, and a cognitive 
disorder.  She testified that she had worked as a beautician 
from 1994 to 2003, at which time she could no longer pursue 
that occupation due to fibromyalgia symptoms.  She testified 
that she then worked up to five hours per week from home.  
She could no longer multi-task and had very little social 
interaction, and also experienced episodes of chronic 
fatigue syndrome in the evenings.

At the hearing, the Veteran's representative noted that the 
Veteran originally claimed service connection for 
disabilities of the neck and back as well as headaches, yet 
these disabilities were "lumped" together in the rating she 
was assigned for fibromyalgia.  (The Board notes that in an 
April 2009 letter rheumatologist Dr. Davidson opined that 
the Veteran's degenerative arthritis of the lumbar spine and 
degenerative disc disease of the cervical spine are 
unrelated to, and not exacerbated by, her fibromyalgia.)  
The representative further contended that the Veteran's 
service connection claim for migraines was also "lumped in" 
with the fibromyalgia disability, despite the medical 
evidence indicating that the fibromyalgia and the migraines 
are two separate conditions that do not aggravate each 
other.  (On April 2005 VA examination, the Veteran reported 
the onset of migraine headaches in service; the examiner 
opined that the Veteran's migraine headaches appear to have 
occurred prior to the onset of fibromyalgia and are 
unrelated to, and not aggravated by, the fibromyalgia.)  The 
representative stated that he had requested that the appeal 
in the matter of entitlement to a TDIU rating be held in 
abeyance until the claim of service connection for migraines 
has been resolved, but this was not done.

The Veteran's representative also stated at the September 
2012 hearing that the Veteran had developed GERD as a result 
of some of the medications she took for fibromyalgia, and 
was taken off the medication but continued to suffer from 
the GERD.  Therefore, a claim of service connection for GERD 
as secondary to fibromyalgia has now been raised.
The Board finds that the matter on appeal, entitlement to a 
TDIU rating, is inextricably intertwined with the as-yet-
unadjudicated service connection claims for a cognitive 
disability, GERD as secondary to fibromyalgia, migraines (as 
separate and distinct from fibromyalgia), and disabilities 
of the neck and back (each as separate and distinct from 
fibromyalgia), and consideration of that matter must be 
deferred pending resolution of those claims.  

Accordingly, the case is REMANDED for the following action:

1.  With respect to a cognitive 
disability, migraines, a neck disability, 
a back disability, and GERD as secondary 
to fibromyalgia, the RO should provide the 
Veteran the notice appropriate in service 
connection claims and secondary service 
connection claims; afford her opportunity 
to respond and arrange for any further 
development indicated; and then adjudicate 
her pending claims.  This adjudication 
must be in a rating decision (adjudication 
in a supplemental statement of the case is 
not sufficient).

If any determination is negative, she 
should be so advised, and also advised of 
her appellate rights and that the matters 
will not be before the Board unless she 
initiates (and perfects) an appeal in the 
matter(s).

2.  After the development sought above, 
and any further necessary development is 
completed, the RO should review the 
expanded record and readjudicate the 
Veteran's claim seeking a TDIU rating in 
light of the determinations on the pending 
service connection claims.  If it remains 
denied, the RO should issue an appropriate 
supplemental SOC and afford the Veteran 
and her representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

